SHAW, Justice.
We have for review Bucci v. Auto Builders South Florida, Inc., 690 So.2d 1387 (Fla. 4th DCA 1997), wherein the district court certified two questions of great public importance. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
Daniel Bucci was permanently injured when he fell while walking across the construction site of an auto dealership in Bro-ward County after his vehicle became disabled late one night. The construction site was not fenced, posted with warning signs, or lighted. The jury found Auto Builders South Florida, Inc., the general contractors retained by the auto dealership, 20% negligent and Bucci 80% negligent and awarded Bucci $20,000 in past medical expenses and $80,000 in future medical expenses. Bucci did not object to the verdict before the jury was discharged, but filed a motion for new trial, arguing that the verdict was inadequate as a matter of law because the jury awarded medical expenses yet failed to award either past or future lost wages or pain and suffering. The trial court denied Bucci’s motion and entered a final judgment in the amount of $20,000.
The Fourth District Court of Appeal reversed and remanded for a new trial on liability and damages, certifying the same two questions certified in Allstate Insurance Co. v. Manasse, 681 So.2d 779 (Fla. 4th DCA 1996):
Where a jury finds that a plaintiff has sustained a permanent injury and awards future medical expenses, but awards no future intangible damages, is the verdict inadequate as a matter of law?
If such a verdict requires a new trial, must the plaintiff have objected before the discharge of the jury?
Id. at 784. We have since addressed these questions in Allstate Ins. Co. v. Manasse, 707 So.2d 1110 (Fla.1998), wherein we answered the first question in the negative which rendered the second question moot. In accordance with our decision in Manasse, we quash the decision of the district court and remand this case to the district court with directions to reinstate the judgment of the trial court.
It is so ordered.
KOGAN, C.J., and OVERTON, HARDING and WELLS, JJ., concur.
ANSTEAD, J., dissents.
PARIENTE, J., recused.